DOWNEY, Judge.
Appellant was convicted of two counts of breaking and entering buildings with intent *410to commit petit larceny. The trial judge entered a separate judgment of conviction and imposition of sentence on each count and in each judgment he sentenced appellant to the Division of Corrections for a period of five years “to run consecutively with any sentence entered heretofore or hereafter.”
Appellant contends that the sentences are illegally vague and uncertain. On the contrary we find the sentences to be clear and certain. The trial judge obviously intended that the sentences on each count should run consecutively, therefore we find no merit in this or any other contention raised by appellant.
Accordingly, the judgments and sentences appealed from are affirmed.
CROSS and ALDERMAN, JJ., concur.